Citation Nr: 1826854	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-24 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for diabetes mellitus, type II, claimed as due to exposure to herbicide agents and/or other chemicals.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1963 to November 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In November 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  At such time, the Veteran submitted additional evidence and waived Agency of Original Jurisdiction (AOJ) consideration of all the evidence associated with the record after the issuance of the November 2016 supplemental statement of the case.  38 C.F.R. § 20.1304(c) (2017).   Therefore, the Board may properly consider the entirety of the evidence of record.  


FINDINGS OF FACT

1. In a final rating decision issued in March 2011, service connection for diabetes mellitus, type II, was denied. 

2.  Evidence added to the record since the final March 2011 denial is cumulative and redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  The March 2011 rating decision that denied service connection for diabetes mellitus, type II, is final.  38 U.S.C. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. 
§§ 3.104, 3.156, 20.302, 20.1103 (2010) [(2017)]. 

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for diabetes mellitus, type II.  38 U.S.C. § 5108 (2012); 38 C.F.R § 3.156(a) (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Further, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

By way of background, in June 2010, the Veteran filed his original claim for service connection for diabetes mellitus, type II, due to exposure to herbicide agents.  In a rating decision dated and issued in March 2011, the AOJ considered the Veteran's service treatment records (STRs), his VA and private treatment records, a response from the Joint Service Records Research Center (JSRRC), and his lay statements, and denied service connection for, as relevant, diabetes mellitus, type II.  In this regard, the AOJ noted that JSRRC could not verify that the Veteran was exposed to herbicide agents while serving at Ramey Air Force Base, the Department of Defense did not list such area as where tactical herbicides were sprayed, and a review of the evidence suggested that herbicide agents were tested on the eastern portion of Puerto Rico, whereas the Veteran was stationed on the western portion of the island.  

Following notification of the decision and his appellate rights, he did not enter a timely notice of disagreement with such decision.  In this regard, while he filed a notice of disagreement in April 2012, he was advised in a May 2012 decision that was untimely.  Furthermore, no additional evidence was received within one year of the issuance of the March 2011 rating decision, and no relevant service department records were subsequently received.   In this regard, the Board notes that, in September 2014 and September 2016, the Veteran's service personnel records were received; however, such do not contain any evidence pertinent to his claim for service connection for diabetes mellitus, type II.  Therefore, the March 2011 rating decision is final.  38 U.S.C. § 7105(c) (West 2002) [(2012)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2010) [(2017)].

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The U.S. Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence received since the March 2011 rating decision includes statements from the Veteran and his representative; buddy statements from the Veteran's mother and an attorney; updated VA and private treatment records reflecting diagnoses/ assessments of diabetes mellitus, type II; internet articles and maps regarding the use of herbicide agents and other chemicals in Puerto Rico; and an October 2016 VA examination report reflecting a diagnosis of diabetes mellitus, type II, and an opinion finding that such was unrelated to his exposure to fuel and other chemicals/solvents while performing his job duties as a mechanic in service. 

With regard to the newly received evidence, during the November 2017 Board hearing, the Veteran indicated that, while in service as an auto repairman, he was dispatched on and off base to recover disabled vehicles.  He further indicated that Ramey Air Force Base was located on the western side of Puerto Rico, and directly south to such was Magueyes, which had been sprayed with herbicide agents.   Here, the Veteran explained that, as the island was very small, he could travel its entirety in a day, and as he was driving around to recover vehicles, the residuals of such spray could have reached him since he was relatively close in location.  The Veteran reported that he also played softball with the children all around the island, to include in Magueyes, and believed that a lot of the land had been was cleared by some sort of chemicals as these areas were not heavily vegetated.  He further reported that these areas were not marked off  to alert individuals to stay away.  The Veteran noted that he had no family history of diabetes.  

The Board notes that the lay statements of the Veteran, although new and presumed credible, are duplicative and redundant of the evidence previously considered at the time of the March 2011 rating decision.  Specifically, he has always maintained that he was exposed to herbicide agents coincident with his service at the Ramey Air Force Base in Puerto Rico.  Consequently, the newly received statements are cumulative and redundant of the evidence of record at the time of the March 2011 decision.

Additionally, the Veteran submitted internet articles, maps, and buddy statements regarding the chemicals sprayed in Puerto Rico.  In this regard, an October 2017 buddy statement from S.D. indicates that she used to live in Ponce, Puerto Rico, in 2014 and, while she was there, she saw areas that were fenced off because of contamination from Agent Orange and other poisonous dioxins.  Such statement further indicates that these areas were located on the western side of the island at Aguadilla, Mayaguez, etc.  An October 2017 buddy statement from M.T. indicates that she use to live in Puerto Rico from 2000 to 2004 and, while she was there, there were fenced in areas with marked signs stating that the area was contaminated.  Such statement further indicates that these areas were on the western side of the island.  

Internet articles submitted by the Veteran in November 2017 reflect that Agent Orange and other herbicides were used in Mayaguez, Guanica, and Joyuda between February 1956 and December 1956.  Here, the Veteran noted on an internet map that Mayaguez was in close proximity to the Ramey Air Force Base.  Another article reflects that, while at a recent International Penal Law Symposium held in San Juan, Puerto Rico, attorney A.R. reported that, between 1956 and 1968, Agent Orange was sprayed on plants at El Yunque Rainforest, and similar chemicals were used on vegetation throughout the island in the 1950s and 1960.  A.R. further reported that Agent Orange and other chemicals were applied in "highly concentrated solutions" to vegetation in Mayaguez in 1956 and 1957.  A.R. indicated that such chemicals were found to cause illnesses including, leukemia, diabetes mellitus, heart disease, Parkinson's disease, Alzheimer's disease, and prostate and respiratory cancers.  

The Board notes that, while the above-mentioned evidence is new, such does not demonstrate that the Veteran was exposed to herbicide agents during the specific time period that he was stationed at Ramey Air Force Base.  Here, at the time of the March 2011 rating decision, a March 2011 request to the JSRRC  reflects that the Veteran served at Ramey Air Force Base between November 1964 and June 1966.   Later that same month,  a JSRRC response reveals that they could not document or verify that the Veteran was exposed to Agent Orange while serving at Ramey Air Force Base, Puerto Rico.  Such record further reveals that their research indicated that Agent Orange was sprayed in April 1966 and October 1966, in an area called Loquillo, Puerto Rico.  Additionally, they reviewed the Department of Defense listing of tactical herbicide sprayed areas and a test site outside the Republic of Vietnam, and Ramey Air Force Base was not listed.  The JSRRC concluded that the available historical data did not document any tactical herbicide spraying, testing, storage, or usage of tactical herbicides at Ramey Air Force Base, Puerto Rico, during the 1966 period.  In this regard, such response reflects that the JSRRC considered areas in Puerto Rico outside of the Ramey Air Force Base during the specific time period that the Veteran was stationed there.  Consequently, the newly received internet articles, maps, and buddy statements showing that herbicide agent and other chemicals were used in areas surrounding the Ramey Air Force Base in the 1950s, 1960, and 2000s are cumulative and redundant of the evidence of record at the time of the March 2011 decision.

Moreover, the newly received evidence continues to fail to show a link or nexus between the Veteran's current diabetes mellitus, type II, and any instance of his military service.  In this regard, the newly received treatment records do not include a statement relating the Veteran's diabetes mellitus, type II, to his military service.  Furthermore, the October 2016 VA examiner found that the claimed condition was less as likely as not incurred in or caused by exposures to fuel and other chemicals/ solvents while performing his job duties as a mechanic in the Air Force.  In support of such opinion, the examiner reported that the Veteran worked as a mechanic and was exposed to fuels, oil, and other machinery fluids; however, none of which were known to cause diabetes mellitus later in life.  

In this regard, the Board notes that, although the above-mentioned VA examination report is new, the nexus opinion is unfavorable to the Veteran's service connection claim for diabetes mellitus, type II, and thus does not provide a basis for reopening.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence that is unfavorable to a claimant is not new and material).  

The Veteran has been afforded ample opportunity to submit new and material evidence.  As the additionally received evidence does not raise a reasonable possibility of substantiating the Veteran's service connection claim for diabetes mellitus, type II, it is cumulative.  See 38 C.F.R. § 3.156(a).  The Board must therefore conclude that new and material evidence has not been received to reopen such claim, and, consequently, his appeal must be denied.  

As new and material evidence to reopen the finally disallowed claim of entitlement to service connection has not been received, the benefit-of-the-doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 


ORDER

New and material evidence having not been received, the application to reopen the claim of entitlement to service connection for diabetes mellitus, type II, claimed as due to exposure to herbicide agents and/or other chemicals is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


